Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
Claims 23-44 are presented for examination.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/17/2021 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.

Drawings
The drawings filed on 05/17/2021 are accepted by the examiner.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims of Patent # 10177913, 11044093, 9698991 contains every element of claims of the instant application. Claims of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting. A later patent claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim. 
 “A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001). 
Furthermore, if allowed, would improperly extend the "right to exclude" already granted in the patent. A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Publication No. (Smith et al.) 2004/0039946, “a system for proving the identity is authentication. An originator device allows for a unique passphrase to be communicated to a service system. The originator device has a fixed token in which a unique platform identifier is recorded and a processor to generate a representation of the platform configuration. Further, the process begins by the user starting the login process with the service. The user requests an authentication nonce from the service at 50. A nonce, as the term is used here, is an element intended for one-time use, such as a random number, a time stamp, or a counter, that is used in mathematical operations such as digital signature functions. At 52, the service generates the nonce, stores a copy of it and returns the nonce to the user. At 56, the client platform performs attestation, in which the platform is identified by a digitally signed reading of the PCR values. The unique platform ID is typically used to perform the digital signature. Further, at 58, the client acquires the user passphrase from the user and combines it with the attestation at 60. The service then verifies the passphrase at 62, the signature at 64 and the PCR values at 66. If all of those verify correctly, the service provides the user with a session token at 70 and the user interacts with the service”.
US Publication No. (Minematsu) 2012/0057702, “The invention is related to tag generation apparatus that includes a hash unit (12) that applies a hash function to a message to generate a hash value, a random number encryption unit (14) that applies an encryption function having a first key to a random number that is independent of the message to generate a first intermediate variable, a masked encryption unit (15) that applies the encryption function having a second key to the sum of the random number and the hash value to generate a second intermediate variable, and a tag generation unit (16) that generates as the tag a value contained in bits of a predetermined number of bits that is less than or equal to the number of bits of the random number and that are extracted from the exclusive OR of the first intermediate variable and the second intermediate variable”.
US Publication No. (Roelse et al.) 2013/0251152, “a system relates to a key transport protocol for establishing a shared secret key between a sender and a receiver with the use of a trusted party. Further, the system enables the transport of a key from a sender to a receiver. The sender comprises means for generating or obtaining a virtual key and securing the virtual key to protect its authenticity and confidentiality. The secured virtual key is provided to the receiver. The receiver comprises means to derive the virtual key from the secured virtual key. The sender and the receiver comprise means to provide the virtual key and a signature verification key associated with the sender as inputs to a cryptographic function to generate an output. The output includes at least one key. The at least one key may be in turn used as input to a cryptographic mechanism, providing a service to a security application. Examples of such services are encryption or decryption of content, or generating a response to a challenge”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORSHED MEHEDI	whose telephone number is (571) 270-7640. The examiner can normally be reached on M - F, 8:00 am to 4:00 pm EST.    If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jeffrey L. Nickerson can be reach on (469) 295-9235. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from their Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (In USA or Canada) or 571-272-1000.

/MORSHED MEHEDI/Primary Examiner, Art Unit 2432